Order entered June 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00038-CV

                                   BASIL BROWN, Appellant

                                                  V.

                                 ROBERT HAWKINS, Appellee

                        On Appeal from the County Court At Law No. 1
                                   Kaufman County, Texas
                              Trial Court Cause No. 16C-0127

                                             ORDER
       Appellant has been declared a vexatious litigant and is required to obtain permission from the

local administrative judge to file this appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a).

Before the Court is appellant’s May 28, 2019 motion to proceed in this appeal. Appellant states that

he attempted to obtain an order from the Honorable Casey Blair, Presiding Judge of the 86th Judicial

District Court.   According to appellant, Judge Blair informed appellant that he was not the

appropriate local administrative judge to grant appellant permission to appeal.

       Under section 25.1312(f) of the Government Code, a district judge serves as the local

administrative judge for the district and statutory county courts in Kaufman County. See TEX.

GOV’T CODE ANN. § 25.1312(f). Although the webpage for the 422nd Judicial District Court

states that Judge Michael Chitty is the local administrative judge, the current local administrative
district judge for Kaufman County is Judge Blair. See https://www.txcourts.gov/judicial-

directory/.

       Accordingly, we ORDER Judge Blair to consider and sign a written order on appellant’s

request for permission to appeal WITHIN TWENTY DAYS of the date of this order. If Judge

Blair signs an order denying appellant permission to appeal, appellant may apply for a writ of

mandamus with this Court not later than the thirtieth day after the date of the order. See TEX. CIV.

PRAC. & REM. CODE ANN. § 11.102(f).

       We ORDER Rhonda Hughey, Kaufman County District Clerk, to file, WITHIN

TWENTY-FIVE DAYS of the date of this order, a supplemental clerk’s record containing

Judge Blair’s order.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge Blair; Ms.

Hughey; and all parties.




                                                     /s/     BILL WHITEHILL
                                                             JUSTICE